DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/08/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims and remarks filed on 10/08/2021. Claims 1-20 are pending and have been examined. 

Response to Amendment
Claims 1, 3, 11, 13 and 20 were amended by applicant, and no claims were cancelled or added in the amendment. As detailed below, the amendment to the claims filed 10/08/2021 does not comply with the requirements of 37 CFR 1.121(c)(2) because each claim has not been provided with the proper status identifier, and as such, the individual status of each claim cannot be identified. In particular, the status identifier for claim 6 indicates that the claim is “Currently Amended”. However, claim 6 was not amended in the amendment filed on 10/08/2021. Claim 6 was previously amended in 
The previous rejections of claims 3-4 and 13-14 under 35 U.S.C. 112(b) are withdrawn in view of the amendments to claims 3 and 13.

Response to Arguments
Applicant's arguments filed 5/3/2021 with respect to the rejections of claims 3-4 and 13-14 are rejected under 35 U.S.C. 112(b) have been fully considered, and are persuasive. 
Applicant's arguments filed 10/08/2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered, and are persuasive in part. 
In particular, as indicated below, in view of applicant’s remarks and amendments to dependent claims 3 and 13, claims 3 and 13, and claims 4 and 14, which depend directly from claims 3 and 13, respectively, are no longer rejected under 35 U.S.C. 103. However, as discussed below, claims 1, 2, 4-12 and 15-20 remain rejected under 35 U.S.C. 103.
As detailed below, the combination of Kaufhold, Boesch and Bhowmick (i.e., Kaufhold in view of Boesch and further in view of Bhowmick) teaches the limitations of amended independent claims 1, 11 and 20 as well as dependent claims 5-10 and 15-19. As further discussed below, Kaufhold in view of Boesch and Bhowmick and further in view of Yazdanbakhsh teaches the limitations of dependent claims 2 and 12.
With reference to amended independent claims 1, 11 and 20, applicant states “Applicant has amended independent claim 1 to recite ‘based on the one or more so that respective execution times are substantially balanced for the generative network and the discriminative network while the generative network and the discriminative network perform respective processing operations for the iterations of the training operation,’ and has amended independent claims 11 and 20 as can be seen above.” (applicant’s remarks, pages 11-12, emphasis in original). 
With reference to the above-noted amendments to the independent claims, Applicant generally alleges “None of Boesch, Kaufhold, or Bhowmick describes or suggests amended independent claims 1, 11, and 20.” (applicant’s remarks, page 12). With reference to the secondary Boesch reference, Applicant asserts “Boesch, however, is limited to describing a stream switch that is used to direct data to convolution accelerators for processing operations for a convolutional neural network. Boesch does not describe or suggest the setting operation of amended independent claims 1, 11, and 20. More specifically, Boesch does not describe or suggest "based on the one or more characteristics of the generative adversarial network, set separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network while subsequently performing iterations of a training operation so that respective execution times are substantially balanced for the generative network and the discriminative network while the generative network and the discriminative network perform respective processing operations for the iterations of the training operation’ such as in amended independent claim 1, or the language of amended independent claims 11 and 20.” (applicant’s remarks, page 13, emphasis in original). Applicant further alleges, which examiner does not acquiesce to, that “Boesch's ‘balancing,’ however, is a balance/tradeoff between specified characteristics of the above-described system” before concluding that “Boesch is limited, however, to describing balancing considerations of processing power versus bandwidth with semiconductor layout area. Boesch does not describe or suggest the setting operation of amended independent claims 1, 11, and 20.” (applicant’s remarks, pages 14-15).
Regarding the primary Kaufhold reference, Applicant next alleges, to which the examiner does not acquiesce, that “Kaufhold merely describes the generation of images for training a neural network and does not describe or suggest the setting operation of amended independent claims 1, 11, and 20.” (applicant’s remarks, page 15). 
Regarding the tertiary Bhowmick reference, applicant generally asserts “in the Bhowmick system, a generative adversarial network (GAN) on a user device can be trained and then used to generate labels for unlabeled units of training data provided by a server. The privacy of the user during this process is maintained by masking the relationship between labels generated by user devices (and provided to a server) and the user/user device that generated the label. Bhowmick, however, is limited to describing generating and privatizing labels for training data for neural networks and does not describe or suggest the amended independent claims in the instant application.” (applicant’s remarks, pages 16-17).

Regarding applicant’s argument that the newly presented claim limitation that was added to claims 1, 11 and 20 in the amendment filed on 10/8/2021, i.e., “so that respective execution times are substantially balanced for the generative network and the discriminative network while the generative network and the discriminative network perform respective processing operations for the iterations of the training operation”, is not disclosed or taught in the portions of the Kaufhold, Boesch and Bhowmick references applied to claims 1, 11 and 20 in the previous office action, the examiner disagrees and points applicant to the below discussion of Kaufhold, Boesch and Bhowmick.
Regarding the limitation “set separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network while subsequently performing … a training operation … while the generative network and the discriminative network perform respective processing operations for the iterations of the training operation” recited in amended independent claims 1, 11 and 20, the examiner points to paragraphs 102, 124 and 133-134 and claim 1 of Kaufhold, which disclose a step (e) for “training a generative adversarial network (GAN) … said GAN comprising a second computer-based machine learning system having a discriminative neural network and a generative neural network”, “Given a … set of training images 801 as input into the discriminator network 
With regard to the limitation “set separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network … while subsequently performing … a training operation so that respective execution times are substantially balanced for the generative network and the discriminative network while the generative network and the discriminative network 
Regarding the above-noted “so that respective execution times are substantially balanced for the generative network and the discriminative network” limitation added to the independent claims, paragraphs 53 and 62 of the instant specification disclose that “computational elements are to be divided between performing operations for the generative network and the discriminative network for subsequent iterations of the training operation so that the execution time is substantially balanced … the controller 
With continued reference to the above-noted “so that respective execution times are substantially balanced for the generative network and the discriminative network” limitation, the examiner points to paragraphs 68, 71, 148 and 150 of Boesch, which disclose “Accelerating DCNN convolutional layers … for the efficient balancing of the computational versus memory resources for both bandwidth and area”, “enabling choices for desirable balancing of available data bandwidth, power, and available processing resources.”, “The CAF [configurable accelerator framework] 400 implemented in the SoC 110 permits an efficient balancing of computational resources versus memory resources (e.g., bandwidth and physical area/layout) such that an acceptable maximum throughput can be achieved” and “Grouping the convolutional accelerators (CAs) 600 to achieve larger computational entities enables choosing an acceptably optimal balancing of the available data bandwidth, budget power, and available processing resources.” [i.e., determining first and second portions of the 
Regarding the limitation “while the generative network and the discriminative network perform respective processing operations for the iterations of the training operation” added to the independent claims, the examiner points to FIGs. 7 and 8A of Boesch, which depict a CDNN [convolutional deep neural network] Training Module 106 that receives training data from Training Database 102 and steps/operations 204 and 208 to Receive training image database Train CDNN, and points to paragraphs 308, 310 and 316, “The DCNN [deep convolutional neural network] configurations may also include configuration for various neural network components (e.g., components of type … deep convolutional network (DCN), generative adversarial network (GAN)” [i.e., the GAN includes a generative network and discriminative network], “The DCNN training module 106 executes or runs the deep learning framework with the provided training images to train the DCNN. This training generates DCNN weights and metadata.” and “the DCNN is trained based on the images in the training database and the DCNN configuration. This DCNN training is known to one of skill in the art and outputs trained DCNN weights and other metadata. [i.e., the generative network and discriminative network of the GAN included in the DCNN perform processing operations for the iterations of the training operation].
With reference to the above-noted “based on the one or more characteristics of the generative adversarial network, setting separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network while subsequently performing 
Finally, regarding applicant’s conclusory statements that “There is also no combination of Boesch, Kaufhold, and Bhowmick that describes or suggests the amended independent claims. Because Boesch, Kaufhold, and Bhowmick do not 
As detailed below, the combination of Kaufhold, Boesch, Bhowmick and Yazdanbakhsh (i.e., Kaufhold in view of Boesch and Bhowmick and further in view of Yazdanbakhsh) teaches the limitations of amended independent claims 1, 11 and 20 and dependent claims 2, 5-10, 12 and 15-19. 
Applicant’s amendments have necessitated the claim objections and rejections under 35 U.S.C. 103 discussed below.

Claim Objections
The amendment to the claims filed 10/08/2021 does not comply with the requirements of 37 CFR 1.121(c)(2) because each claim has not been provided with the proper status identifier, and as such, the individual status of each claim cannot be identified. In particular, in the amendment to the claims filed 10/08/2021, the status identifier for claim 6 indicates “Currently Amended” (see page 3 of the response). However, as noted above, claim 6 was not amended in the amendment filed 10/08/2021. Thus, the status identifier for claim 6 should be “Previously presented” (see 37 CFR 1.121(c), which states “the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered)” and see 37 CFR 1.121(c)(2), which states “All claims being currently amended in an amendment paper shall be presented in the claim listing, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufhold et al. (U.S. Patent Application Pub. No. 2019/0080205 A1, hereinafter “Kaufhold”) in view of Boesch et al. (U.S. Patent Application Pub. No. 2018/0189642 A1, hereinafter “Boesch”) and further in view of Bhowmick et al. (U.S. Patent Application Pub. No. 2019/0244138 A1, hereinafter “Bhowmick”).
Kaufhold was filed on September 15, 2017, and claims priority to Provisional Application No. 62/395,841, filed on September 16, 2016, and both of these dates are before the effective filing date of this application, i.e., June 14, 2018. Therefore, Kaufhold constitutes prior art under 35 U.S.C. 102(a)(2). Boesch was filed on February 2, 2017 and claims foreign priority to Indian Application No. 201711000422, filed on January 4, 2017, and both of these dates are before the effective filing date of this application, i.e., June 14, 2018. Therefore, Boesch constitutes prior art under 35 U.S.C. 102(a)(2). Bhowmick was filed on February 8, 2018, and this date is before the effective 
With respect to claim 1, Kaufhold discloses the invention as claimed including an electronic device (see, e.g., paragraph 141, “Computing Device 2600 can comprise any of numerous components”), comprising:
a computational functional block that includes one or more computational elements (paragraphs 30-31 of applicant’s specification disclose that “computational functional block 302 … can be entirely fabricated on one or more semiconductor chips” and “Computational functional block 302 is a functional block that performs computational and other operations (e.g., control operations, configuration operations, etc.). For example, computational functional block may be or include a general purpose graphics processing unit (GPGPU), a central processing unit (CPU), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), etc. Computational functional block 302 includes one or more computational elements (and possibly a large number of computational elements) such as one or more processors, execution pipelines, compute units, application-specific integrated circuits, gate arrays, etc.” Therefore, “a computational functional block”, under the broadest reasonable interpretation (BRI), is any hardware that is or includes a processor/GPU/CPU or other processing circuitry) (see, e.g., paragraph 142, “Computing Device 2600 may comprise any device known in the art that is capable of processing data and/or information, such as … programmed microprocessor or microcontroller and/or peripheral integrated circuit elements, a high speed graphics processing unit [i.e., a GPU], an ASIC or other integrated circuit, a hardware electronic logic circuit such as a discrete element circuit, ; and a controller functional block (paragraphs 34, 55 and 68 of applicant’s specification disclose that the “controller functional block 306 includes processing circuits”, “the controller functional block uses one or more hardware and/or software controls” and “the hardware modules include one or more general purpose circuits that are configured by executing instructions (program code, firmware, etc.)”. Therefore, “a controller functional block”, under the BRI, is any combination of hardware (i.e., circuitry and hardware modules) and/or software (i.e., a set of instructions, program code, one or more functions)) (see, e.g., paragraphs 147-148, “Processor 2630 can function as a central processing unit, local controller, remote controller, parallel controller, and/or distributed controller, etc. Processor 2630 can comprise a general-purpose computing device, including a microcontroller” [i.e., a controller functional block]) …
a generative adversarial network that comprises a generative network and a discriminative network (see, e.g., paragraphs 41 and 102, “The GANs used in embodiments of the invention encompass a combination of fully connected layers and convolutional layers. One of the networks is typically called the discriminative network and the other is typically called the generative network”, “DMTG 807 includes a generator 809, which is composed of a GAN 811 comprising a discriminator neural network 813 and a generative neural network 815” [i.e., a generative adversarial network/GAN that comprises a generative network 815 and a discriminative network 813]); and …
set separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network while subsequently performing … a training operation … while the generative network and the discriminative network perform respective processing operations for the iterations of the training operation (see, e.g., paragraphs 102, 124 and 133-134 and claim 1 – step (e): “training a generative adversarial network (GAN) … said GAN comprising a second computer-based machine learning system having a discriminative neural network and a generative neural network”, “Given a … set of training images 801 as input into the discriminator network 813 and translated images 803 as input into the generative network 815 … these two networks in the GAN 811 work together to train the generator neural network 815 to produce images that are representative of the training examples 801 used to train the discriminative network 813. … discriminator 813 then classifies the generated images 817 as either similar to the training data set 801 or not. The generator 815 may use this information to learn how to generate new images 817 that are better than the last iteration of generated images.” [i.e., performing a training operation], “discriminative network 813 is trained based on the set of training images. As the two networks play the adversarial game, over time they improve and eventually the generative network 815 is able to generate images 817 that statistically are similar to the training images 801.” [i.e., performing respective processing operations for each of the generative network/815 and the discriminative network/813 while performing a training operation], “ensure at each iteration in the training process, that a random match is chosen to pair.”, “at each iteration a loss function may be used to calculate how well the network performed on the iteration of training. The results of this function dictate how the network will change on the next iteration.” [i.e., the discriminative neural network and 
Although Kaufhold substantially discloses the claimed invention, it is not relied on to explicitly disclose a controller functional block, configured to: determine one or more characteristics of a generative adversarial network … ; and
based on the one or more characteristics of the generative adversarial network, set separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network … while subsequently performing … a training operation so that respective execution times are substantially balanced for the generative network and the discriminative network while the generative network and the discriminative network perform respective processing operations for the iterations of the training operation.
In the same field, analogous art Boesch teaches a controller functional block configured (as indicated above “a controller functional block”, under the BRI, is any combination of hardware (i.e., circuitry and hardware modules) and/or software (i.e., a set of instructions, program code, one or more functions)) (see, e.g., paragraphs, 132 and 135, “SoC 110 includes a plurality of SoC controllers 120, a configurable accelerator framework (CAF) 400 (e.g., an image and DCNN [deep convolution neural network] co-processor subsystem)”, “SoC 110 includes various SoC controllers 120, some of which control the SoC 110, and others of which control one or more peripheral devices. SoC controllers 120 include an applications (e.g., a host) processor 128” [i.e., a functional controller block]) to: determine one or more characteristics of a generative adversarial network (see, e.g., paragraphs 305 and 307-308, “a deep convolution neural network (DCNN) and configuring a system on chip (SoC) with the trained DCNN”, “The DCNN configurations 104 include a plurality of different neural cell structures, a plurality of different neural network components, and a plurality of different types of deep learning frameworks … the DCNN configurations 104 may include configuration information for any number of neural cell structures” [i.e., configurations/characteristics of the DCNN], “The DCNN configurations may also include configuration for various neural network components (e.g., components of type … generative adversarial network (GAN), … and others). The DCNN configurations 104 may also include configuration information deep learning frameworks that include fully formed neural network implementations” [i.e., determine configurations 104/characteristics of a generative adversarial network/GAN]) … ; and
based on the one or more characteristics of the generative adversarial network, set separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network … while subsequently performing … a training operation (see, e.g., paragraphs 305-306 and 308-310, “system 101 also includes a training image database 102 and DCNN configurations 104”, “training image database 102 includes a plurality of images that are used to train the DCNN. The images in the training image database 102 share a common characteristic … that the DCNN is to be trained to recognize”, “The DCNN configurations may also include configuration for various neural network components (e.g., components of type … generative adversarial network (GAN), … and others)”, “Once the deep learning framework and the image database 102 are selected, the so that respective execution times are substantially balanced for the generative network and the discriminative network (paragraphs 53 and 62 of the specification disclose that “computational elements are to be divided between performing operations for the generative network and the discriminative network for subsequent iterations of the training operation so that the execution time is substantially balanced … the controller functional block attempts … to set the portions so that an execution time for performing processing operations for one or more iterations of the training operation for the generative network and the discriminative network is as close to equal as possible” and “in FIG. 5, the controller functional block has … configured the one or more computational elements so that the execution time of the generative network and the discriminative network are substantially balanced while performing iterations of the training operation.” Therefore, “so that an execution time is substantially balanced for the generative network and the discriminative network", under the BRI, is balancing computational elements/resources between two different networks) (see, e.g., paragraphs 68, 71, 148 and 150, “Accelerating DCNN convolutional layers … for the efficient balancing of the computational versus memory resources for both bandwidth while the generative network and the discriminative network perform respective processing operations for the iterations of the training operation (see, e.g., FIGs. 7 and 8A depicting CDNN [convolutional deep neural network] Training Module 106 that receives training data from Training Database 102 and steps/operations 204 and 208 to Receive training image database Train CDNN, and paragraphs 308, 310 and 316, “The DCNN [deep convolutional neural network] configurations may also include configuration for various neural network components (e.g., components of type … deep convolutional network (DCN), generative adversarial network (GAN)” [i.e., the GAN includes a generative network and discriminative network], “The DCNN training module 106 executes or runs the deep learning framework with the provided training images to train the DCNN. This training generates DCNN weights and metadata.”, “the DCNN is trained based on the images in the training database and the DCNN configuration. This DCNN training is known to one of skill in the art and outputs trained DCNN weights and other metadata. [i.e., the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold to incorporate the teachings of Boesch to provide a configurable accelerator framework device that includes a stream switch and a plurality of convolution accelerators, where the plurality of convolution accelerators are configurable at run time and the framework uses a high-performance, energy efficient hardware accelerated DCNN [deep convolution neural network] processor that includes an energy efficient set of DCNN hardware convolution accelerators (See, e.g., Boesch Abstract and paragraphs 74-78 and 120). Doing so would have enabled Kaufhold to use the configurable accelerator framework to improve on known computing systems which, when un-programmed or differently programmed, cannot perform or provide Boesch’s specific reconfigurable framework features and to use the DCNN hardware convolution accelerators to support kernel decompression, fast data throughput, and efficient mathematical operations, as suggested by Boesch (See, e.g., Boesch, paragraphs 84 and 120). 
Although Kaufhold in view of Boesch substantially teaches the claimed invention, Kaufhold in view of Boesch is not relied on to teach based on the one or more characteristics of the generative adversarial network, setting separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network while subsequently performing iterations of a training operation.
based on the one or more characteristics of the generative adversarial network, setting separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network while subsequently performing iterations of a training operation (see, e.g., paragraphs 49 and 87, “During training, the generator network 403 learns to generate more authentic generated data 405 based on feedback from the discriminator network 406. … subsequent iterations of the generated data, during training, begin to resemble authentic data [i.e., subsequently performing training operation iterations]. During training, the discriminator network 406 learns to distinguish between authentic data and generated data 405. Training the initialized GAN 415 improves the accuracy of each network; such that the discriminator network learns how to accurately discriminate between generated data 405 and authentic data, while the generator network 403 learns how to produce generated data 405 that the discriminator network 406 may inaccurately interpret as genuine data.” [i.e., based on characteristics of the generative adversarial network/GAN 415, setting computational elements used to perform operations for the GAN 415 and the discriminative network/discriminator network 406 while subsequently performing training operation iterations], “the client and server can engage in an iterative process to enhance the accuracy of a machine learning model. For example, the first machine learning model on the client devices can be used to train data that will be used to enhance the accuracy of a second machine learning model based on the server.” [i.e., setting separate client and server portions of computational 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold in view of Boesch to incorporate the teachings of Bhowmick to provide techniques for iteratively training machine learning models such as a GAN 415 (i.e., a generative adversarial network) that includes a generator network 403 and a discriminator network 406 (i.e., a generative network and a discriminative network) (See, e.g., Bhowmick, paragraphs 48-49 and 87). Doing so would have enabled Kaufhold in view of Boesch to use Bhowmick’s iterative training techniques to maximize and enhance classification and prediction accuracy through improving the accuracy of each network by enabling the discriminator network to learn how to accurately discriminate between generated data 405 and authentic data, while also enabling the generator network 403 to learn how to produce generated data 405 that the discriminator network 406 may inaccurately interpret as genuine data, as suggested by Bhowmick (See, e.g., Bhowmick, paragraphs 49-50 and 88). 

Regarding claim 5, as discussed above, Kaufhold in view of Boesch and Bhowmick teaches the device of claim 1.
Although Kaufhold substantially discloses the claimed invention, it is not relied on to explicitly disclose wherein the one or more characteristics of the generative adversarial network comprise:
at least one of numbers and arrangements of internal elements in the generative network and the discriminative network.
 In the same field, analogous art Boesch teaches wherein the one or more characteristics of the generative adversarial network comprise:
at least one of numbers and arrangements of internal elements in the generative network and the discriminative network (see, e.g., paragraphs 303 and 307-308, “After the configuration of one or more processing chains, the host processor may be arranged to program the selected functionality … elements that are not yet configured may be arranged” [i.e., an arrangement of internal elements], “The DCNN configurations 104 include a plurality of different neural cell structures, a plurality of different neural network components, and a plurality of different types of deep learning frameworks … the DCNN configurations 104 may include configuration information for any number of neural cell structures (e.g., backfed input cells, linear input cells, noisy input cells, hidden cells, probabilistic hidden cells, spiking hidden cells, linear output cells, match input/output cells, recurrent cells, memory cells, different memory cells, kernel cells, convolution or pool cells, and the like).” [i.e., configurations/characteristics of the DCNN include numbers of neural cells/internal elements], “The DCNN configurations may also include configuration for various neural network components (e.g., components of type … generative adversarial network (GAN), … and others). The DCNN configurations 104 may also include configuration information deep learning frameworks that include fully formed neural network implementations” [i.e., configurations 104/characteristics of the generative adversarial network/GAN including the generative and discriminative networks]).


Regarding claim 9, as discussed above, Kaufhold in view of Boesch and Bhowmick teaches the device of claim 1.
Kaufhold further discloses wherein the generative network and the discriminative network have different arrangements of internal elements (see, e.g., paragraphs 41 and 102, “The GANs used in embodiments of the invention encompass a combination of fully connected layers and convolutional layers. One of the networks is typically called the discriminative network and the other is typically called the generative network. The discriminative network has knowledge of the training 

With respect to independent claim 11, Kaufhold discloses the invention as claimed including a method for training a generative adversarial network (see, e.g., claim 1 “A method for improving the training … the method comprising: … training a generative adversarial network (GAN)” and paragraph 8, “methods for improving the training of machine learning systems … training image data set is further enriched by a generative adversarial network (‘GAN’)”) using an electronic device (see, e.g., paragraph 141, “Computing Device 2600 can comprise any of numerous components”) that includes a controller functional block (as indicated above “a controller functional block”, under the BRI, is any combination of hardware (i.e., circuitry and hardware modules) and/or software (i.e., a set of instructions, program code, one or more functions)) (see, e.g., paragraphs 147-148, “Processor 2630 can function as a central processing unit, local controller, remote controller, parallel controller, and/or distributed controller, etc. Processor 2630 can comprise a general-purpose computing device, including a microcontroller” [i.e., a controller functional block]) and a computational functional block having one or more computational elements (as indicated above, “a computational functional block”, under the BRI, is any hardware that is or includes a processor/GPU/CPU or other processing circuitry) (see, e.g., paragraph 142, “Computing Device 2600 may comprise any device known in the art that is capable of processing data and/or information, such as … programmed microprocessor or microcontroller and/or peripheral integrated circuit elements, a high speed graphics processing unit [i.e., a GPU], an ASIC or other integrated circuit, a hardware electronic logic circuit such as a discrete element circuit, and/or a programmable logic device such as a PLD, PLA, FPGA, or PAL, or the like, etc.”), the method comprising: ...
the generative adversarial network comprising a generative network and a discriminative network (see, e.g., paragraphs 41 and 102, “The GANs used in embodiments of the invention encompass a combination of fully connected layers and convolutional layers. One of the networks is typically called the discriminative network and the other is typically called the generative network”, “DMTG 807 includes a generator 809, which is composed of a GAN 811 comprising a discriminator neural network 813 and a generative neural network 815” [i.e., a generative adversarial network/GAN that comprises a generative network 815 and a discriminative network 813]); and … 
setting … separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network while subsequently performing … a training operation … while the generative network and the discriminative network perform respective processing operations for the iterations of the training operation (see, e.g., paragraphs 102, 124 and 133-134 and claim 1 – step (e): “training a generative adversarial network (GAN) … said GAN comprising a second computer-based machine learning system having a discriminative neural network and a generative neural network”, “Given a … set of training images 801 as input into the discriminator network 813 and translated images 803 as input into the generative network 815 … these two networks in the GAN 811 work together to train the generator neural network 815 to produce images that are representative of the training examples 801 used to train the discriminative network 813. … discriminator 813 then classifies the generated images 817 as either similar to the training data set 801 or not. The generator 815 may use this information to learn how to generate new images 817 that are better than the last iteration of generated images.” [i.e., performing a training operation], “discriminative network 813 is trained based on the set of training images. As the two networks play the adversarial game, over time they improve and eventually the generative network 815 is able to generate images 817 that statistically are similar to the training images 801.” [i.e., performing respective processing operations for each of the generative network/815 and the discriminative network/813 while performing a training operation], “ensure at each iteration in the training process, that a random match is chosen to pair.”, “at each iteration a loss function may be used to calculate how well the network performed on the iteration of training. The results of this function dictate how the network will change on the next iteration.” [i.e., the discriminative neural network and the generative neural network subsequently perform respective processing operations for iterations of the training operation]).
 a controller functional block, configured to: determine one or more characteristics of a generative adversarial network … ; and
based on the one or more characteristics of the generative adversarial network, setting, by the controller functional block, separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network … while subsequently performing … a training operation so that respective execution times are substantially balanced for the generative network and the discriminative network while the generative network and the discriminative network perform respective processing operations for the iterations of the training operation.
In the same field, analogous art Boesch teaches a controller functional block configured (as indicated above “a controller functional block”, under the BRI, is any combination of hardware (i.e., circuitry and hardware modules) and/or software (i.e., a set of instructions, program code, one or more functions)) (see, e.g., paragraphs, 132 and 135, “SoC 110 includes a plurality of SoC controllers 120, a configurable accelerator framework (CAF) 400 (e.g., an image and DCNN [deep convolution neural network] co-processor subsystem)”, “SoC 110 includes various SoC controllers 120, some of which control the SoC 110, and others of which control one or more peripheral devices. SoC controllers 120 include an applications (e.g., a host) processor 128” [i.e., a functional controller block]) to: determine one or more characteristics of a generative adversarial network (see, e.g., paragraphs 305 and 307-308, “a deep convolution neural network (DCNN) and configuring a system on chip (SoC) with the ; and
based on the one or more characteristics of the generative adversarial network, setting, by the controller functional block, separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network … while subsequently performing … a training operation (see, e.g., paragraphs 305-306 and 308-310, “system 101 also includes a training image database 102 and DCNN configurations 104”, “training image database 102 includes a plurality of images that are used to train the DCNN. The images in the training image database 102 share a common characteristic … that the DCNN is to be trained to recognize”, “The DCNN configurations may also include configuration for various neural network components (e.g., components of type … generative adversarial network (GAN), … and others)”, “Once the deep learning framework and the image database 102 are selected, the DCNN configuration information from the DCNN configurations 104 and the training images from the image so that respective execution times are substantially balanced for the generative network and the discriminative network (as indicated above, “so that an execution time is substantially balanced for the generative network and the discriminative network", under the BRI, is balancing computational elements/resources between two different networks) (see, e.g., paragraphs 68, 71, 148 and 150, “Accelerating DCNN convolutional layers … for the efficient balancing of the computational versus memory resources for both bandwidth and area”, “enabling choices for desirable balancing of available data bandwidth, power, and available processing resources.”, “The CAF [configurable accelerator framework] 400 implemented in the SoC 110 permits an efficient balancing of computational resources versus memory resources (e.g., bandwidth and physical area/layout) such that an acceptable maximum throughput can be achieved”, “Grouping the convolutional accelerators (CAs) 600 to achieve larger computational entities enables choosing an acceptably optimal balancing of the available data bandwidth, budget power, and available processing resources.” [i.e., determining first and second portions of the computational elements/entities of CAF 400 and CAs 600 so that processing/execution time is balanced]) while the generative network and the discriminative network perform respective processing operations for the iterations of the training operation (see, e.g., FIGs. 7 and 8A depicting CDNN [convolutional deep neural network] Training Module 106 that receives training data from Training Database 102 and steps/operations 204 and 208 to Receive training image database Train CDNN, and paragraphs 308, 310 and 316, “The DCNN [deep convolutional neural network] configurations may also include configuration for various neural network components (e.g., components of type … deep convolutional network (DCN), generative adversarial network (GAN)” [i.e., the GAN includes a generative network and discriminative network], “The DCNN training module 106 executes or runs the deep learning framework with the provided training images to train the DCNN. This training generates DCNN weights and metadata.”, “the DCNN is trained based on the images in the training database and the DCNN configuration. This DCNN training is known to one of skill in the art and outputs trained DCNN weights and other metadata. [i.e., the generative network and discriminative network of the GAN included in the DCNN perform processing operations for the iterations of the training operation]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold to incorporate the teachings of Boesch to provide a configurable accelerator framework device that includes a stream switch and a plurality of convolution accelerators, where the plurality of convolution accelerators are configurable at run time and the framework uses a high-performance, energy efficient hardware accelerated DCNN [deep convolution neural network] processor that includes an energy efficient set of DCNN hardware convolution accelerators (See, e.g., Boesch Abstract and paragraphs 74-78 and 120). Doing so 
Although Kaufhold in view of Boesch substantially teaches the claimed invention, Kaufhold in view of Boesch is not relied on to teach based on the one or more characteristics of the generative adversarial network, setting … separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network while subsequently performing iterations of a training operation.
In the same field, analogous art Bhowmick teaches based on the one or more characteristics of the generative adversarial network, setting … separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network while subsequently performing iterations of a training operation (see, e.g., paragraphs 49 and 87, “During training, the generator network 403 learns to generate more authentic generated data 405 based on feedback from the discriminator network 406. … subsequent iterations of the generated data, during training, begin to resemble authentic data [i.e., subsequently performing training operation iterations]. During training, the discriminator network 406 learns to distinguish between authentic data and generated data 405. Training the initialized GAN 415 improves the accuracy of each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold in view of Boesch to incorporate the teachings of Bhowmick to provide techniques for iteratively training machine learning models such as a GAN 415 (i.e., a generative adversarial network) that includes a generator network 403 and a discriminator network 406 (i.e., a generative network and a discriminative network) (See, e.g., Bhowmick, paragraphs 48-49 and 87). Doing so would have enabled Kaufhold in view of Boesch to use Bhowmick’s iterative training techniques to maximize and enhance classification and prediction accuracy through improving the accuracy of each network by enabling the discriminator network to learn how to accurately discriminate between generated data 

Regarding claim 15, as discussed above, Kaufhold in view of Boesch and Bhowmick teaches the method of claim 11.
Although Kaufhold substantially discloses the claimed invention, it is not relied on to explicitly disclose wherein the one or more characteristics of the generative adversarial network comprise:
an arrangement of internal elements in the generative network and the discriminative network.
 In the same field, analogous art Boesch teaches wherein the one or more characteristics of the generative adversarial network comprise:
an arrangement of internal elements in the generative network and the discriminative network (see, e.g., paragraphs 303 and 307-308, “After the configuration of one or more processing chains, the host processor may be arranged to program the selected functionality … elements that are not yet configured may be arranged” [i.e., an arrangement of internal elements], “The DCNN configurations 104 include a plurality of different neural cell structures, a plurality of different neural network components, and a plurality of different types of deep learning frameworks … the DCNN configurations 104 may include configuration information for any number of neural cell structures (e.g., backfed input cells, linear input cells, noisy input cells, hidden cells, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold to incorporate the teachings of Boesch to provide a configurable accelerator framework device that includes a stream switch and a plurality of convolution accelerators, where the plurality of convolution accelerators are configurable at run time and the framework uses a high-performance, energy efficient hardware accelerated DCNN [deep convolution neural network] processor that includes an energy efficient set of DCNN hardware convolution accelerators (See, e.g., Boesch Abstract and paragraphs 74-78 and 120). Doing so would have enabled Kaufhold to use the configurable accelerator framework to improve on known computing systems which, when un-programmed or differently programmed, cannot perform or provide Boesch’s specific reconfigurable framework features and to use the DCNN hardware convolution accelerators to support kernel decompression, fast 

Regarding claims 6 and 16, as discussed above, Kaufhold in view of Boesch and Bhowmick teaches the device of claim 1 and the method of claim 15.
Although Kaufhold substantially discloses the claimed invention, it is not relied on to explicitly disclose the controller functional block is further configured to determine one or more other characteristics; and
setting the separate portions of the one or more computational elements comprises setting the one or more computational elements based on both:
the one or more characteristics of the generative adversarial network; and
the one or more other characteristics.
 In the same field, analogous art Boesch teaches the controller functional block is further configured to determine one or more other characteristics (as indicated above the “controller functional block” is being interpreted as a combination of hardware and software) (see, e.g., paragraphs 307-308, “The DCNN configurations 104 include a plurality of different neural cell structures, a plurality of different neural network components, and a plurality of different types of deep learning frameworks … the DCNN configurations 104 may include configuration information for any number of neural cell structures (e.g., backfed input cells, linear input cells, noisy input cells, hidden cells, probabilistic hidden cells, spiking hidden cells, linear output cells, match input/output cells, recurrent cells, memory cells, different memory cells, kernel cells, convolution or pool cells, and the like).” [i.e., determine other configurations/characteristics of neural ; and
setting the separate portions of the one or more computational elements comprises setting the one or more computational elements based on: both the one or more characteristics of the generative adversarial network; and the one or more other characteristics (see, e.g., paragraphs 308-309, “The DCNN configurations may also include configuration for various neural network components (e.g., components of type … generative adversarial network (GAN), … and others)”, “Once the deep learning framework and the image database 102 are selected, the DCNN configuration information from the DCNN configurations 104 … are uploaded or provided to the DCNN” [i.e., setting/configuring the DCNN computational elements based on the configurations 104/characteristics including the characteristics of the GAN and the other characteristics]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold to incorporate the teachings of Boesch to provide a configurable accelerator framework device that includes a stream switch and a plurality of convolution accelerators, where the plurality of convolution accelerators are configurable at run time and the framework uses a high-

Regarding claims 7 and 17, as discussed above, Kaufhold in view of Boesch and Bhowmick teaches the device of claim 6 and the method of claim 16.
Although Kaufhold substantially discloses the claimed invention, it is not relied on to explicitly disclose wherein the one or more other characteristics comprise at least one of hardware properties and software properties of the electronic device.
In the same field, analogous art Boesch teaches wherein the one or more other characteristics comprise at least one of hardware properties and software properties of the electronic device (see, e.g., paragraphs 160 and 260, “particular modules of a CAF [Configurable Accelerator Framework] 400 operate with different clock properties (e.g., frequency, phase, etc.)”, “an embodiment of the SoC 110 using 28 nm CMOS technology has verified that a 1 GHz clock speed is reasonably achievable by the calculation blocks in an exemplary CA 600 embodied in an exemplary 

Regarding claims 8 and 18, as discussed above, Kaufhold in view of Boesch and Bhowmick teaches the device of claim 6 and the method of claim 16.
Kaufhold further discloses wherein the one or more computational elements comprise at least two computational elements (see, e.g., paragraph 142, “Computing Device 2600 may comprise any device known in the art that is capable of processing data and/or information, such as … programmed microprocessor or microcontroller and/or peripheral integrated circuit elements, a high speed graphics processing unit [i.e., a GPU], an ASIC or other integrated circuit, a hardware electronic logic circuit such as a discrete element circuit, and/or a programmable logic device such as a PLD, PLA, FPGA, or PAL, or the like, etc.” [i.e., the computational elements comprise at least two elements: microprocessor or microcontroller, integrated circuit elements, GPU, ASIC, etc.]); and 
the one or more other characteristics comprise speeds of interactions between individual computational elements in the at least two computational elements (see, e.g., paragraphs 123, 184 and 260, “the convolution accelerators 600 are expressly configured to increase the speed and efficiency of the convolution calculations”, “In the CAF 400 … a stream switch 500 is arranged to permit fast, power efficient communication between IPs 410, external streaming device interfaces 408, convolution accelerators 600, and various other components” [i.e., speed of communications/interactions between computational elements/components], “two or 

Regarding claims 10 and 19, as discussed above, Kaufhold in view of Boesch and Bhowmick teaches the device of claim 1 and the method of claim 11.
Kaufhold further discloses adjusting a number of instances of input data processed through the generative network or the discriminative network during one or more iterations of the training operation (see, e.g., paragraphs 21-27 and 102, “Given a data set that is not sufficiently sized or contains training samples that underrepresent the actual objects that need to be classified, then different measures may be taken to overcome these problems: … 3. Create duplicates of images in the training data set that are considered 'good' representatives of the types of objects that will be classified … 5. Use data from other data sources to supplement the training data set. 6. Take images from a different data set that are perhaps similar in some way and make them look like the images in the training data set” [i.e., adjusting the number of instances of input data/images during the training operation], “training a DMTG generator using translated images … Given a relatively sparse set of training images 801 as input into the discriminator network 813 and translated images 803 as input into 

With respect to independent claim 20, Kaufhold discloses the invention as claimed including a non-transitory computer-readable storage medium storing instructions that, when executed (see, e.g., paragraphs 147, 150 and 152, “Processor 2630 may comprise a device and/or set of machine-readable instructions for performing one or more predetermined tasks.” [i.e., computer-readable, executable instructions], “The present invention, as already noted, can be embedded in a computer program product, such as a computer-readable storage medium or device which when loaded into a computer system is able to carry out the different methods described herein. … a set of instructions intended to cause a system having an information processing capability to perform a particular function”) by an electronic device (see, e.g., paragraph 141, “Computing Device 2600 can comprise any of numerous  that includes a controller functional block (as indicated above “a controller functional block”, under the BRI, is any combination of hardware (i.e., circuitry and hardware modules) and/or software (i.e., a set of instructions, program code, one or more functions)) (see, e.g., paragraphs 147-148, “Processor 2630 can function as a central processing unit, local controller, remote controller, parallel controller, and/or distributed controller, etc. Processor 2630 can comprise a general-purpose computing device, including a microcontroller” [i.e., a controller functional block]) and a computational functional block having one or more computational elements (as indicated above, “a computational functional block”, under the BRI, is any hardware that is or includes a processor/GPU/CPU or other processing circuitry) (see, e.g., paragraph 142, “Computing Device 2600 may comprise any device known in the art that is capable of processing data and/or information, such as … programmed microprocessor or microcontroller and/or peripheral integrated circuit elements, a high speed graphics processing unit [i.e., a GPU], an ASIC or other integrated circuit, a hardware electronic logic circuit such as a discrete element circuit, and/or a programmable logic device such as a PLD, PLA, FPGA, or PAL, or the like, etc.”), cause the electronic device to perform a method for training a generative adversarial network (see, e.g., claim 1 “A method for improving the training … the method comprising: … training a generative adversarial network (GAN)” and paragraph 8, “methods for improving the training of machine learning systems … training image data set is further enriched by a generative adversarial network (‘GAN’)”) the method comprising: ...
the generative adversarial network comprising a generative network and a discriminative network (see, e.g., paragraphs 41 and 102, “The GANs used in ; and … 
setting separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network while subsequently performing … a training operation … while the generative network and the discriminative network perform respective processing operations for the iterations of the training operation (see, e.g., paragraphs 102, 124 and 133-134 and claim 1 – step (e): “training a generative adversarial network (GAN) … said GAN comprising a second computer-based machine learning system having a discriminative neural network and a generative neural network”, “Given a … set of training images 801 as input into the discriminator network 813 and translated images 803 as input into the generative network 815 … these two networks in the GAN 811 work together to train the generator neural network 815 to produce images that are representative of the training examples 801 used to train the discriminative network 813. … discriminator 813 then classifies the generated images 817 as either similar to the training data set 801 or not. The generator 815 may use this information to learn how to generate new images 817 that are better than the last iteration of generated images.” [i.e., performing a training operation], “discriminative 
Although Kaufhold substantially discloses the claimed invention, it is not relied on to explicitly disclose a controller functional block, configured to: determine one or more characteristics of a generative adversarial network … ; and
based on the one or more characteristics of the generative adversarial network, setting separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network … while subsequently performing … a training operation so that respective execution times are substantially balanced for the generative network and the discriminative network while the generative network and the discriminative network perform respective processing operations for the iterations of the training operation.
a controller functional block configured (as indicated above “a controller functional block”, under the BRI, is any combination of hardware (i.e., circuitry and hardware modules) and/or software (i.e., a set of instructions, program code, one or more functions)) (see, e.g., paragraphs, 132 and 135, “SoC 110 includes a plurality of SoC controllers 120, a configurable accelerator framework (CAF) 400 (e.g., an image and DCNN [deep convolution neural network] co-processor subsystem)”, “SoC 110 includes various SoC controllers 120, some of which control the SoC 110, and others of which control one or more peripheral devices. SoC controllers 120 include an applications (e.g., a host) processor 128” [i.e., a functional controller block]) to: determine one or more characteristics of a generative adversarial network (see, e.g., paragraphs 305 and 307-308, “a deep convolution neural network (DCNN) and configuring a system on chip (SoC) with the trained DCNN”, “The DCNN configurations 104 include a plurality of different neural cell structures, a plurality of different neural network components, and a plurality of different types of deep learning frameworks … the DCNN configurations 104 may include configuration information for any number of neural cell structures” [i.e., configurations/characteristics of the DCNN], “The DCNN configurations may also include configuration for various neural network components (e.g., components of type … generative adversarial network (GAN), … and others). The DCNN configurations 104 may also include configuration information deep learning frameworks that include fully formed neural network implementations” [i.e., determine configurations 104/characteristics of a generative adversarial network/GAN]) … ; and
based on the one or more characteristics of the generative adversarial network, setting separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network … while subsequently performing … a training operation (see, e.g., paragraphs 305-306 and 308-310, “system 101 also includes a training image database 102 and DCNN configurations 104”, “training image database 102 includes a plurality of images that are used to train the DCNN. The images in the training image database 102 share a common characteristic … that the DCNN is to be trained to recognize”, “The DCNN configurations may also include configuration for various neural network components (e.g., components of type … generative adversarial network (GAN), … and others)”, “Once the deep learning framework and the image database 102 are selected, the DCNN configuration information from the DCNN configurations 104 and the training images from the image database 102 are uploaded or provided to the DCNN training module 106”, “The DCNN training module 106 executes or runs the deep learning framework with the provided training images to train the DCNN. This training generates DCNN weights and metadata. These weights define the trained neural network.” [i.e., based on the configurations 104/characteristics of the GANs in the DCNN, perform operations for each of the GAN and others in the DCNN while subsequently performing a training operation]) so that respective execution times are substantially balanced for the generative network and the discriminative network (paragraphs 53 and 62 of the specification disclose that “computational elements are to be divided between performing operations for the generative network and the discriminative network for subsequent iterations of the training operation so that the execution time is substantially while the generative network and the discriminative network perform respective processing operations for the iterations of the training operation (see, e.g., FIGs. 7 and 8A depicting CDNN [convolutional deep neural 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold to incorporate the teachings of Boesch to provide a configurable accelerator framework device that includes a stream switch and a plurality of convolution accelerators, where the plurality of convolution accelerators are configurable at run time and the framework uses a high-performance, energy efficient hardware accelerated DCNN [deep convolution neural network] processor that includes an energy efficient set of DCNN hardware convolution accelerators (See, e.g., Boesch Abstract and paragraphs 74-78 and 120). Doing so would have enabled Kaufhold to use the configurable accelerator framework to improve on known computing systems which, when un-programmed or differently programmed, 
Although Kaufhold in view of Boesch substantially teaches the claimed invention, Kaufhold in view of Boesch is not relied on to teach based on the one or more characteristics of the generative adversarial network, setting separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network while subsequently performing iterations of a training operation.
In the same field, analogous art Bhowmick teaches based on the one or more characteristics of the generative adversarial network, setting separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network while subsequently performing iterations of a training operation (see, e.g., paragraphs 49 and 87, “During training, the generator network 403 learns to generate more authentic generated data 405 based on feedback from the discriminator network 406. … subsequent iterations of the generated data, during training, begin to resemble authentic data [i.e., subsequently performing training operation iterations]. During training, the discriminator network 406 learns to distinguish between authentic data and generated data 405. Training the initialized GAN 415 improves the accuracy of each network; such that the discriminator network learns how to accurately discriminate between generated data 405 and authentic data, while the generator network 403 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold in view of Boesch to incorporate the teachings of Bhowmick to provide techniques for iteratively training machine learning models such as a GAN 415 (i.e., a generative adversarial network) that includes a generator network 403 and a discriminator network 406 (i.e., a generative network and a discriminative network) (See, e.g., Bhowmick, paragraphs 48-49 and 87). Doing so would have enabled Kaufhold in view of Boesch to use Bhowmick’s iterative training techniques to maximize and enhance classification and prediction accuracy through improving the accuracy of each network by enabling the discriminator network to learn how to accurately discriminate between generated data 405 and authentic data, while also enabling the generator network 403 to learn how to produce generated data 405 that the discriminator network 406 may inaccurately . 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufhold in view of Boesch and Bhowmick as applied to claims 1 and 11, and further in view of non-patent literature Yazdanbakhsh et al. ("FlexiGAN: An End-to-End Solution for FPGA Acceleration of Generative Adversarial Networks" IEEE, 1 May 2018: 65-72, hereafter “Yazdanbakhsh”).
Regarding claims 2 and 12, as discussed above, Kaufhold in view of Boesch and Bhowmick teaches the device of claim 1 and the method of claim 11. 
Kaufhold further discloses an execution time for the generative network and the discriminative network while performing one or more iterations of the training operation (see, e.g., paragraphs 54 and 124, “The time to acquire and preprocess real-world data in order for the data to be suitable for an image recognition task”, “The discriminative network 813 is trained based on the set of training images. As the two networks play the adversarial game, over time they improve and eventually the generative network 815 is able to generate images 817 that statistically are similar to the training images 801. By initializing with the translation images 803, the generative network 815 is able to learn how to produce images similar to the training data 801 faster.” [i.e., an execution time for the generative network 815 and the discriminative network 813 while performing iterations over time of the training operation]).
Although Kaufhold in view of Boesch and Bhowmick substantially teaches the claimed invention, Kaufhold in view of Boesch and Bhowmick is not relied on to teach wherein the one or more characteristics of the generative adversarial network comprise:
an execution time for the generative network and the discriminative network while performing one or more iterations of the training operation.
In the same field, analogous art Yazdanbakhsh teaches wherein the one or more characteristics of the generative adversarial network comprise:
an execution time for the generative network and the discriminative network while performing one or more iterations of the training operation (see, e.g., pages 65 and 71, “training of deep neural networks requires massive labeled datasets. Labeling is laborious and can be prohibitively expensive due to the required human effort. To address this challenge, a new class of networks called Generative Adversarial Networks (GANs) have been developed. … GANs comprise a generative model, which generates synthetic data, and a discriminative model” [i.e., a GAN comprising a generative model/network and a discriminative model/network] We measure the execution time for GPU implementation by measuring the wall clock time, averaged over 10 runs … while running each GAN model.” [i.e., execution time for the GAN comprising the generative and discriminative models/networks while performing 10 runs/iterations]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaufhold in view of Boesch and Bhowmick to incorporate the teachings of Yazdanbakhsh to provide an end-to-end solution that generates an optimized synthesizable FPGA accelerator from a high-level GAN specification where the solution is coupled with a template architecture (See, e.g., 

Allowable Subject Matter
Upon overcoming of all the objections, and the rejections as discussed above in items 8-15, claims 3, 4, 13 and 14 are objected to as being dependent upon a rejected base claim (i.e., claims 1 and 11), but would be allowable if amended to address the above-noted objections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For example, with regard to dependent claims 3 and 13, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of claims 3 and 13 and their respective base claims, independent claims 1 and 11, and their respective intervening claims, claims 2 and 12. 
As discussed above, Kaufhold in view of Boesch and further in view of Bhowmick teaches the device of claim 1 and the method of claim 11. As also discussed above, Kaufhold in view of Boesch and Bhowmick, and further in view of Yazdanbakhsh teaches the device of dependent claim 2 and the method of dependent claim 12.

performing, using a respective portion of the one or more computational elements to perform processing operations for each of the generative network and the discriminative network, one or more iterations of a training operation for each of the generative network and the discriminative network; and
determining a respective time for performing the one or more iterations of the training operation for each of the generative network and the discriminative network; and
setting the separate portions of the one or more computational elements comprises:
setting, based at least in part on the respective execution times and the respective portions, a first portion of the one or more computational elements to perform processing operations for the generative network and a second portion of the one or more computational elements to perform processing operations for the discriminative network so that an execution time is substantially balanced for the generative network and the discriminative network while subsequently performing iterations of the training operation for each of the generative network and the discriminative network”, as recited in dependent claims 3 and 13 in combination with limitations of their base claims, independent claims 1 and 11, and their respective intervening claims, claims 2 and 12.
Further, for example, claims 4 and 14 which depend directly from intervening claims 3 and 13, respectively, are objected to as being dependent upon a rejected base 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125 

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125